DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	
	
	
	Claims 2-7 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0055378) in view of Mueller (US 6,935,412) and Wang (US 2004/0148760).
	Per claim 1 and 8, Zhou teaches a cooler, comprising: a base (176A);
semiconductor elements (190A) mounted on an upper surface of the base; a housing is superimposed on a rear surface side of the base, wherein a refrigerant flow path (103) if formed between the housing and the base (i.e. the flow path 103 has “housing” below the flow path and “base” above the flow path, thus the flow path is formed between the housing and the base); fastening members (“fasteners”, para. 0068) disposed in an outer peripheral portion of an overlap region (see annotated figure below of figure 2C of Zhou) between the base and the housing and which fasten and fix the base to the housing (see figure 2A); sealing members (131A) which seal an outer peripheral portion of the refrigerant flow path (claim 1), and each joining  but fails to explicitly teach joining members disposed in a joining surface portion of the housing, the joining surface portion inside the outer peripheral portion of the refrigerant flow path and contacts  the base, and the joining members bite into the base and the housing in an unpenetrated state (claim 1) and wherein each joining member, from among the joining members that are in the unpenetrated state, comprises: a first end that contacts the base; and a second end that contacts the housing (claim 8).

    PNG
    media_image1.png
    397
    812
    media_image1.png
    Greyscale

	Regarding the joining members, Mueller teaches joining members (28 going through 21 and 23)  disposed in a joining surface portion (106), is the joining surface portion inside an outer peripheral portion (see annotated figure below of figure 1 of Muller) of a refrigerant flow path (6) and contacts a base (2) for creating zones with increased cooling power and decreased cooling power (col 4, lines 44-47).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide joining members which are disposed in a joining surface portion, which is inside an outer peripheral portion of a refrigerant flow path and makes contact with a base, as taught by Mueller in the invention of Zhou, in order to advantageously provide zones with increased cooling power and decreased cooling power (col 4, lines 44-47), thereby allowing for a focused cooling of components. 
    PNG
    media_image2.png
    609
    686
    media_image2.png
    Greyscale


	Regarding the biting, Wang teaches a joining member (10) which bites into a base (33) and housing (30) in an unpenetrated state (see figure 4 of Wang) (i.e. to clarify, 10 is in state in which the upper surface of does not penetrate an upper surface plane of 30 and does not penetrate a lower surface plane of 33, thus 10 is in an “unpenetrated state”) (claim 1), the joining member that is in the unpenetrated state, comprises: a first end (lower end of 10 which contacts 33) that contacts the base (33); and a second end (upper end which contacts 30) that contacts the housing (30) (claim 8) for “a secure and strong mechanical bond” (para. 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a joining member which bites into a base and a housing in an unpenetrated state (claim 1), wherein the joining member that is in the unpenetrated state, comprises: a first end that contacts the base; and a second end that contacts the housing (claim 8), as taught by Wang in the combined teachings, in order to advantageously provide “a secure and strong mechanical bond” (para. 0023).
	When the Wang joining member that is in the unpenetrated state, comprising: the first end that contacts the base; and the second end that contacts the housing is combined with the joining members of Zhou, as modified, the result is wherein each joining member, from among the joining members that are in the unpenetrated state, comprises: a first end that contacts the base; and a second end that contacts the housing, as claimed.	
	Per claim 2, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified, fails to explicitly teach wherein the refrigerant flow path is configured of a groove portion (130E) formed in an upper surface of the housing, and the joining surface portion is a part of the upper surface of the housing and joined to the rear surface of the base, and the joining surface portion is surrounded by the groove portion.
	However, Mueller teaches an electronic cooling system wherein a refrigerant flow path (6) is configured of a groove portion (see figure 2 of Mueller) formed in an upper surface of a housing (3), and a joining surface portion (see annotated figure below of figure 2C of Mueller) is a part of the upper surface of the housing and joined to a rear surface of a base (2), and the joining surface portion is surrounded by the groove portion (see figure 1 of Mueller) for creating zones with increased cooling power and decreased cooling power (col 4, lines 44-47).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refrigerant flow path configured of a groove portion formed in an upper surface of a housing, and a joining surface portion be a part of the upper surface of the housing and joined to  a rear surface of the base, and the joining surface portion is surrounded by the groove portion, as taught by Mueller in the invention of Zhou, as modified, in order to advantageously provide zones with increased cooling power and decreased cooling power (col 4, lines 44-47), thereby allowing for a focused cooling of components..

    PNG
    media_image3.png
    413
    596
    media_image3.png
    Greyscale

	Per claim 3, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified, teaches the overlap region (see first annotated figure above of figure 2C of Zhou) of the base and housing but fails to explicitly teach wherein the joining surface portion is disposed in a central region of the overlap region of the base and the housing.
	However, Mueller teaches an electronic cooling system including a joining surface portion (see annotated figure directly above of figure 1 of Mueller) disposed in a central region of a base (2) and a housing (3) for creating zones with increased cooling power and decreased cooling power (col 4, lines 44-47).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a joining surface portion disposed in a central region of a base and a housing, as taught by Mueller in the invention of Zhou, in order to advantageously provide zones with increased cooling power and decreased cooling power (col 4, lines 44-47), thereby allowing for a focused cooling of components.
	When the Mueller joining surface portion disposed in the central region of the base and housing is combined with the overlap region of Zhou, as modified, the result is wherein the joining surface portion is disposed in the central portion of the overlap region of the base and housing, as claimed.
	Per claim 6, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified, teaches the base, the housing, and the joining members but fails to explicitly teach wherein the base, the housing, and the joining members are configured from the same metal.  However, the examiner takes OFFICIAL NOTICE that aluminum is a light weight, durable, and widely available metal.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the base, housing, and joining members all made from aluminum (thus all being made from the same metal) in order to advantageously provide a light weight, durable, and widely available metal.
	Per claim 7, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified,  teaches wherein the cooler is applied to an in-vehicle power conversion device (para. 0048).
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
	In regards to the applicant’s argument on page 7, that the Wang reference does not disclose a joining member that bite into the base and the housing in an unpenetrated state; the examiner respectfully disagrees.  The joining member does not break the upper surface plane of the base and does not break a lower surface plane of the house and thus does not penetrate the upper surface of the base nor the lower surface of the house.  Thus the joining member is in an “unpenetrated state”.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763